Citation Nr: 0813981	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  03-23 527	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for gastroenteritis with gastroesophageal reflux disease 
(GERD) and duodenal ulcer status post vagotomy and 
pyloroplasty (hereinafter a gastrointestinal disability) as 
of January 11, 2002, and a rating in excess of 20 percent as 
of July 1, 2005, to include the propriety of the reduction in 
rating.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from May 1974 to October 
1988.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Waco, Texas, (hereinafter RO).  In September 2006, 
a hearing was held before the Veterans Law Judge signing this 
document, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  The 
case was remanded for additional development in March 2007, 
and the case is now ready for appellate review.  


FINDINGS OF FACT

1.  From November 11, 2002, and prior to July 1, 2005, the 
service connected gastrointestinal disability did not result 
in severe disability manifested by pain, periodic vomiting, 
or recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite or severe 
impairment of health.

2.  Based on receipt of a negative September 2004 upper 
gastrointestinal series and VA outpatient reports dated in 
2004 reflecting no gastrointestinal complaints, a January 
2005 rating decision proposed to reduce the rating for the 
service connected gastrointestinal disability from 40 percent 
to 20 percent; the veteran was notified of this proposal in 
January 2005.  

3.  The reduction in the rating for the service-connected 
gastrointestinal disability was formally implemented, 
effective from July 1, 2005, by rating decision dated in 
April 2005. 

4.  The rating reduction was based upon medical evidence that 
showed an actual change in the veteran's service-connected 
gastrointestinal disability when compared to the medical 
evidence dated prior thereto.  

5.  For the period beginning July 1, 2005, the service-
connected gastrointestinal disability has not resulted in 
moderately severe disability with impairment of health 
manifested by anemia and weight loss or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.

6.  For the period beginning July 1, 2005, the service 
connected gastrointestinal disability did not result in 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 
percent for the service connected gastrointestinal disability 
for the period from January 11, 2002, and prior to July 1, 
2005, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §, 4.114, Diagnostic Codes (DCs) 7305, 7346 
(2007).       

2.  The criteria for restoration of a 40 percent rating for 
the service-connected gastrointestinal disability are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.105, 4.114, DC 7305 (2007).

3.  The criteria for a rating in excess of 20 percent for the 
service-connected gastrointestinal disability for the period 
beginning July 1, 2005, are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 4.114, DCs 7305, 
7346 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, the Federal Circuit held that 38 U.S.C. § 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate a claim upon receipt of a 
notice of disagreement with the rating assigned by a RO for 
an award of benefits.  In this regard, once a decision has 
been made awarding service connection and an effective date 
and rating for the award assigned, such as the instant case 
with respect to the October 2003 grant of service connection 
which gave rise to this appeal, 5103(a) notice has served its 
purpose, as the claim has already been substantiated.  See 
Sutton v. Nicholson, 20 Vet. App. 419 (2006).  Nevertheless, 
in this case November 2004 and March 2007 letters did provide 
the veteran with VCAA notice regarding disability ratings, 
and the March 2007 letter provided the veteran with notice as 
to effective date matters.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  Moreover, specific notice as to 
the pertinent diagnostic criteria at issue was contained in 
the January 2006 statement of the case.  This notice was 
followed by readjudication and the issuance of a supplemental 
statement of the case in January 2008.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  Finally, the notice requirements enumerated 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) apply to a 
claim for increase and not to an initial rating claim.   

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA treatment records, the veteran's own statements 
and evidence he presented, and a VA examination in January 
2008 to determine the severity of the service-connected 
gastrointestinal residuals as requested by the Board in its 
March 2007 remand.  Thus, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Board notes that the claim for increased 
compensation for the service-connected gastrointestinal 
disorder at issue herein, as indicated above, is based on the 
assignment of an initial rating for this condition following 
the initial award of service connection for this condition.  
The United States Court of Appeals for Veterans Claims 
(Court) held that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Francisco, 7 Vet. App. at 58.  

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.  
 
Disability due to duodenal ulcers under 
38 C.F.R. § 4.114, DC 7305 is rated as follows:  A 60 
percent rating is warranted for severe disability, 
characterized by   pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, and with manifestations of 
anemia and weight loss productive of definite 
impairment of health.  A 40 percent rating is warranted 
for moderately severe disability with impairment of 
health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or 
more in duration at least four or more times a year.  A 
20 percent rating is warranted for moderate disability, 
manifested by recurring episodes of severe symptoms two 
or three times a year averaging 10 days in duration; or 
with continuous moderate manifestations.  A 10 percent 
rating is warranted for mild disability, with recurring 
symptoms once or twice yearly.

A hiatal hernia manifested by symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health warrants a 60 percent disability rating. 
Persistently recurrent epigastric distress due to hiatal 
hernia with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health warrants a 30 percent 
disability rating.  A hiatal hernia manifested by two or more 
of the symptoms for the 30 percent evaluation of less 
severity warrants a 10 percent disability rating.  
38 C.F.R. § 4.114, DC 7346.

Service connection for gastroenteritis with GERD and duodenal 
ulcer status post vagotomy and pyloroplasty was granted by an 
October 2003 rating decision.  A 40 percent rating was 
assigned under DCs 7346-7305 effective from January 11, 2002.  
Evidence then of record included reports from a July 1996 
vagotomy and pyloroplasty.  Also of record were reports from 
a May 2002 VA examination that showed the veteran reporting 
that he had indigestion since shortly after he entered 
service.  He indicated at that time that Tagamet was 
controlling symptoms.  Additional evidence of record were 
reports from a September 2003 VA examination reflecting the 
veteran stating that since the July 1996 surgery, he had been 
doing "a lot better," with less nausea and vomiting.  He 
reported having 1 to 2 episodes a month of nausea and 
vomiting, depending on the types of food he eats.  The 
veteran stated that he has severe indigestion every day but 
that it had been improved recently with medication.  He noted 
that his abdominal pains were also much better, and that he 
had episodes of such pain every three to four months.  The 
veteran denied melena, diarrhea, or blood in his stools.  He 
reported occasional constipation, and said he always gets 
diarrhea with drinking milk.  Upon examination, there was no 
organomegaly or tenderness present in the abdomen and the 
bowel sounds appeared active.  

Evidence thereafter included a normal September 2004 upper 
gastrointestinal series and reports from outpatient treatment 
in February 2004 and August 2004 showing the veteran denying 
nausea, vomiting, or diarrhea.  Also of record were reports 
from a November 2004 VA examination, at which time the 
veteran reported that he was suffering from intermittent 
stabbing pains in the epigastrium for which he was taking 
medication.  The pain was described as transient in duration 
with occasional nausea but no vomiting, and the veteran 
indicated that medication usually controls symptoms.  He 
described no diarrhea and normal bowel movements.  No recent 
weight change was reported.  The physical examination showed 
slight epigastric tenderness on deep palpation and the 
abdominal sounds were normal. 

Citing to the negative September 2004 upper gastrointestinal 
series and February and August 2004 VA outpatient treatment 
reports, as well as the November 2004 examination, a January 
2005 rating decision proposed to reduce the rating for the 
service connected gastrointestinal disability from 40 percent 
to 20 percent.  The veteran was notified of this proposal in 
January 2005.  The veteran disagreed with this proposal, and 
submitted a statement on his behalf from his wife that noted 
the veteran suffers from acid reflux that is at times so bad 
that he is not able to eat or has to vomit.  The reduction in 
the rating for the veteran's gastrointestinal disorder to 20 
percent, effective from July 1, 2005, was formally 
implemented by an April 2005 rating decision.  

Thereafter, a January 2008 upper gastrointestinal series 
showed gastroesophageal reflux.  A January 2008 VA 
examination showed the veteran reporting intermittent 
dysphagia about twice a week and occasional pain in the right 
side of his abdomen.  He described occasional regurgitation, 
but denied hematemesis, melena, nausea or vomiting.  He 
described no circulatory disturbance after meals and no 
periods of incapacitation due to stomach or duodenal disease.  
The examination revealed no signs of anemia, a non tender and 
non-distended abdomen and hypoactive but normal bowel sounds.  
The veteran reported having chronic diarrhea, with four bowel 
movements a day that are always loose.   

Examining first the propriety of the reduction in the rating 
for the veteran's gastrointestinal disability from 40 to 20 
percent, generally, when reduction in the evaluation of a 
service-connected disability or employability status is 
contemplated and the lower evaluation would result in a 
reduction or discontinuance of compensation payments, a 
rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary must be notified at his or her latest address of 
record of the contemplated action and be furnished detailed 
reasons therefore.  The beneficiary must be given 60 days for 
the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e).  These procedures were followed 
by way of the January 2005 rating decision proposing to 
reduce the veteran's rating and the notice informing the 
veteran of this proposal in that month.  

With respect to the criteria under 38 C.F.R. § 3.344, the 
Board finds that, because the 40 percent rating in question 
had been in effect for less than five years, the provisions 
of 38 C.F.R. § 3.344 (a) and (b) are not for application in 
this case, and a single re-examination disclosing improvement 
in the disability is sufficient to warrant reduction in a 
rating.  See 38 C.F.R. § 3.344; see also Brown v. Brown, 5 
Vet. App. 413, 418 (1993).

In cases in which 38 C.F.R. § 3.344(a) is inapplicable, the 
United States Court of Appeals for Veterans Claims 
(hereinafter Court) has indicated that each disability be 
viewed in relation to its history; that examination reports 
to be interpreted in light of the whole recorded history and 
requires consideration of each disability from the point of 
view of the veteran working or seeking work; a determination 
of the ability of the affected part of the body to function 
under the ordinary conditions of daily life, including 
employment must be made; and when any change in evaluation is 
to be made, that there has been an actual change in the 
condition, for better or worse, and not merely a difference 
in the thoroughness of the examination or in use of 
descriptive terms.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 
(2007); see also Faust v. West, 13 Vet. App. 342, 350 (2000); 
Brown, 5 Vet. App. at 420-21.

The Court further stated that it was VA's responsibility "in 
any rating-reduction case to ascertain, based upon review of 
the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations" and that "not only must 
it be determined that an improvement in a disability has 
actually occurred but also that that improvement actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work."  Brown, 5 
Vet. App. at 421.

Applying the criteria set forth above, the clinical evidence 
of record at the time of the October 2003 rating decision 
which assigned the 40 percent rating included reports from VA 
examinations in May 2002 and September 2003 that reflected 
gastrointestinal complaints, to include severe daily 
indigestion, nausea, and vomiting.  In contrast, no 
gastrointestinal complaints were presented by the veteran on 
VA outpatient visits in February and August 2004.  As such, 
and in light of the negative September 2004 upper 
gastrointestinal series, there was evidence of "actual 
improvement" in the veteran's disability that supports the 
rating reduction.  Moreover, this evidence otherwise did not 
demonstrate that there was "moderately severe" disability 
with impairment of health manifested by anemia and weight 
loss or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year so at 
to warrant the 40 percent rating provided by DC 7305.  The 
evidence also did not otherwise reflect entitlement to a 40 
percent rating under any other potentially relevant 
diagnostic codes, to include under DC 7348 (Vagotomy with 
pyloroplasty or gastroenterostomy).  In this regard, a 40 
percent rating under DC 7348 requires demonstrably 
confirmative post operative complications of stricture or 
continuing gastric retention, and such long term residuals of 
the 1996 surgery are simply not demonstrated.  As such, the 
Board finds that the reduction in the rating for the 
veteran's gastrointestinal disorder was a proper exercise of 
reasonable rating judgment.  

Turning now to the issue of whether the evidence demonstrated 
that the veteran was entitled to a rating in excess of 40 
percent for the service connected gastrointestinal disability 
for the period from January 11, 2002, and prior to July 1, 
2005, the clinical evidence during this period, to include 
the September 2003 and November 2004 VA examination reports, 
negative September 2004 upper gastrointestinal series and 
February 2004 and August 2004 VA outpatient treatment 
reports, do not reflect "severe" disability or definite 
impairment of health due to pain, periodic recurrent 
hematemesis or melena, or manifestations of anemia or weight 
loss.  While it is true that some of these reports reflect 
periodic vomiting, there is no indication that this resulted 
in severe disability or definite impairment of health, and 
these reports specifically documented no weight loss, melena, 
hematemesis, or anemia, and the veteran reported good results 
from medication for pain.  As such, a 60 percent rating was 
not warranted for the period in question under DCs 7305 or DC 
7346.  Review of the other potentially applicable diagnostic 
codes also does not reveal a provision under which a rating 
in excess of 40 percent was warranted for the period from 
January 11, 2002, and prior to July 1, 2005.  

The final matter for consideration is whether the clinical 
evidence demonstrates that the criteria for rating in excess 
of 20 percent is warranted for the period beginning July 1, 
2005.  As indicated, the next higher (40 percent) rating 
assignable under DC 7305 requires moderately severe 
disability with impairment of health manifested by anemia and 
weight loss, or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year.  Such symptomatology is not demonstrated by the January 
2008 VA examination report or any other relevant clinical 
record, to include the VA outpatient treatment records that 
have been obtained dated through September 2007.  As for 
increased compensation under DC 7346, while the veteran 
complained about intermittent dysphagia occurring about twice 
a week at the January 2008 examination, neither the reports 
from this examination, nor any other relevant clinical 
record, indicates that there is considerable impairment of 
health due to dysphagia, pyrosis, or regurgitation that is 
accompanied by substernal or arm or shoulder pain.  As such, 
a 30 percent rating is not warranted under DC 7346 for the 
period beginning July 1, 2005.  

Reviewing other potentially applicable diagnostic codes, a 30 
percent rating is warranted under DC 7348 with symptoms and 
confirmed diagnosis of alkaline gastritis or "confirmed 
persisting diarrhea."  Alkaline gastritis is not 
demonstrated, and while "chronic" diarrhea was included in 
the diagnoses following the January 2008 VA examination, the 
veteran has denied having diarrhea on multiple occasions as 
set forth above, and the recent VA outpatient treatment 
record obtained dated through September 2007 do not reflect 
persistent complaints of diarrhea.  As such, the Board finds 
that the record does not demonstrate "confirmed or 
persisting diarrhea" so as to warrant a 30 percent rating 
under DC 7348.  Review of the relevant clinical evidence does 
not otherwise reflect that entitlement to a rating in excess 
of 20 percent for the period beginning July 1, 2005, is 
warranted under any other potentially applicable diagnostic 
code.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluations are not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the veteran's service-
connected residuals, but those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalizations due to his service connected 
gastrointestinal disability, and his service-connected 
residuals have not shown functional limitation beyond that 
contemplated by the ratings that have been assigned.  
Accordingly, referral of this decision for extraschedular 
consideration is not indicated.  
  


ORDER

Entitlement to an initial rating in excess of 40 percent for 
the service connected gastrointestinal disability for the 
period from January 11, 2002, and prior to July 1, 2005, is 
denied.    

Entitlement to restoration of a 40 percent rating for the 
service connected  gastrointestinal disability is denied.  

Entitlement to a rating in excess of 20 percent for the 
service connected gastrointestinal disability for the period 
beginning July 1, 2005, is denied. 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


